Citation Nr: 1537626	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  06-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability


REPRESENTATION

Appellant represented by:	Thomas Scully III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1956 to December 1959, and from August 1963 to March 1965.  (He had dishonorable service for VA purposes from March 1965 to October 1970 (discharge under other than honorable conditions.))

These matters come before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  These matters were most recently before the Board in January 2015 when the Board remanded them for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of service connection for postoperative residuals of a left knee injury and three disabilities associated with such (right shoulder impingement and/or rotator cuff syndrome, degenerative joint disease of the right hip, and degenerative joint disease of the right knee)  

The Veteran essentially argues that his service-connected disabilities have caused him to limp and use a walker, thus causing a strain on his ankles and left shoulder, respectively.  

As noted in the January 2015 remand, the Veteran reported pain in his left shoulder in June 1998, had bilateral shoulder pain noted in 2001 and 2002, and had a complete left shoulder tear of the supraspinatus tendon in 2002.  

Clinical records reflect that the Veteran has been diagnosed with cervical stenosis, rheumatoid arthritis, psoriatic arthritis, mucinous degenerative changes of the left shoulder and chondrocalcinosis.

An October 2014 letter from Dr. Y. indicates that the Veteran's cervical spondylosis with myelopathy, polymyalgia rheumatica and osteoarthritis of the left knee, result in ankle pain, unbalanced gait, instability of the knee, and the use of a cane bilaterally.  Dr. Y. failed to differentiate the Veteran's various disabilities and their effect(s) on the Veteran's body, and failed to provide any rationale.

With regard to the Veteran's gait, he has been noted to have an unsteady gait with positive Romberg and a gait which is wide-based (September 2003), a normal gait and ambulation with a cane (August 2007), ambulate with straight cane without antalgic gait (June 2008), have a wide-based gait (March 2009), have "no gait problems" (February 2013), and have a normal gait (May 2013).

A March 2015 VA examination report reflects the opinion of the examiner that there was no evidence of any connection between the Veteran's shoulder and ankle disabilities as there is "no clearly abnormal gait that could have placed undue strain" on the ankles or shoulder.  The examiner opined that it is less likely as not that the Veteran's disabilities are proximately due to, or the result of the Veteran's service-connected disability.

The Board finds that a supplemental opinion which discusses aggravation, and provides additional discussion of the effects of the Veteran's disabilities, may be useful to the Board in adjudicating the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain a supplemental opinion from the March 2015 examiner, or another appropriate examiner, if he is not reasonably available.  The clinician should opine as to whether it is as likely as not that the Veteran's service-connected disabilities aggravate (beyond the normal progress of the disease) his left shoulder, left ankle, and/or right ankle.  

The examiner should consider the pertinent evidence of record to include the following: a.) the October 2014 letter from Dr. Y.; b.) the evidence with regard to the Veteran's gait (e.g. unsteady gait with positive Romberg and gait which is wide-based (September 2003), normal gait and ambulating with a cane (August 2007), ambulate with straight cane without antalgic gait (June 2008), have a wide-based gait (March 2009), "no gait problems" (February 2013), and have a normal gait (May 2013) and no clearly abnormal gait (March 2015)); and c.) and the Veteran's diagnoses of psoriatic arthritis, cervical stenosis with myelopathy, rheumatoid arthritis, polymyalgia rheumatica, osteoarthritis, mucinous degenerative changes of the left shoulder, and chondrocalcinosis.

If an adequate opinion cannot be rendered without another examination, the Veteran should be scheduled for such.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

The clinician should discuss whether it is as likely as not that a wide-based gait, if any, is due to the Veteran's service-connected disabilities or rather due to another factor, and should also discuss the Veteran's nonservice-connected autoimmune diseases or other factors, if relevant.

2.  Thereafter, readjudicate the issues on appeal with consideration of all additional evidence received since issuance of the Supplemental Statement of the Case in March 2015.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



